DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20210160513 A1) in view of Li (US 20220101095 A1)

Regarding claim 1. Hu teaches video data processing method for cross-component sample adaptive offset, comprising: 
receiving a bitstream (Fig. 4: 320 encoded video stream); 
determining a category index of a target chroma sample, wherein the category index is determined based on a first reconstructed value associated with a co-located luma sample and a second reconstructed value associated with the target chroma sample ([0094] filter unit 216 may be configured to determine an offset, and apply the offset to a particular chroma sample being filtered. [0137] In particular, co-located luma samples (and spatial neighbors co-located luma samples) may be used to filter chroma samples. To perform CC-ALF, CC-ALF Cb unit 60 and CC-ALF Cr unit 62 may generate offsets that are added to chroma samples via adders 64 and 66, which may be considered part of the CC-ALFs. In this way, offsets to chroma samples can be defined based on luma information. The offset may add high frequency information a particular chroma sample being filtered based on the luma samples that are spatial neighbors to a co-located luma sample that is co-located relative to the chroma sample being filtered.);
Hu does not teach the following limitations, however, in an analogous art, Li teaches decoding an index indicating an offset corresponding to the category index from the bitstream ([0094] The input of SAO is the reconstructed samples after DB. The concept of SAO is to reduce mean sample distortion of a region by first classifying the region samples into multiple categories with a selected classifier,); 
determining the offset based on the index ([0094] obtaining an offset for each category, and then adding the offset to each sample of the category, where the classifier index and the offsets of the region are coded in the bitstream.); and 
adding the offset to a third reconstructed value associated with the target chroma sample (adding the offset to each sample of the category [0094]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Li and apply them to Hu. One would be motivated as such as to enhance the quality of chroma reconstructed samples (Li: [0225]).

Regarding claim 9, Hu in view of Li teaches the method according to claim 1. Hu teaches wherein the co-located luma sample is selected from one or more co-located luma samples at different positions (wherein the offset is a function of a difference between a collocated luma sample that is collocated with the particular chroma sample being filtered and a plurality of neighboring luma samples that are spatial neighbors to the collocated luma sample. [0023]).  

Regarding claim 12, Hu teaches an apparatus for performing video data processing, the apparatus comprising: a memory figured to store instructions; and one or more processors configured to execute the instructions (The device may comprise a memory configured to store video data, one or more processors implemented in circuitry and in communication with the memory [0007]) to cause the apparatus to perform:
receiving a bitstream (Fig. 4: 320 encoded video stream); 
determining a category index of a target chroma sample, wherein the category index is determined based on a first reconstructed value associated with a co-located luma sample and a second reconstructed value associated with the target chroma sample ([0094] filter unit 216 may be configured to determine an offset, and apply the offset to a particular chroma sample being filtered. [0137] In particular, co-located luma samples (and spatial neighbors co-located luma samples) may be used to filter chroma samples. To perform CC-ALF, CC-ALF Cb unit 60 and CC-ALF Cr unit 62 may generate offsets that are added to chroma samples via adders 64 and 66, which may be considered part of the CC-ALFs. In this way, offsets to chroma samples can be defined based on luma information. The offset may add high frequency information a particular chroma sample being filtered based on the luma samples that are spatial neighbors to a co-located luma sample that is co-located relative to the chroma sample being filtered.);
Hu does not teach the following limitations, however, in an analogous art, Li teaches decoding an index indicating an offset corresponding to the category index from the bitstream ([0094] The input of SAO is the reconstructed samples after DB. The concept of SAO is to reduce mean sample distortion of a region by first classifying the region samples into multiple categories with a selected classifier,); 
determining the offset based on the index ([0094] obtaining an offset for each category, and then adding the offset to each sample of the category, where the classifier index and the offsets of the region are coded in the bitstream.); and 
adding the offset to a third reconstructed value associated with the target chroma sample (adding the offset to each sample of the category [0094]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Li and apply them to Hu. One would be motivated as such as to enhance the quality of chroma reconstructed samples (Li: [0225]).

Regarding claim 16, Hu in view of Li teaches the apparatus according to claim 12. Hu teaches wherein the co-located luma sample is selected from one or more co-located luma samples at different positions (wherein the offset is a function of a difference between a collocated luma sample that is collocated with the particular chroma sample being filtered and a plurality of neighboring luma samples that are spatial neighbors to the collocated luma sample. [0023]).  

Regarding claim 17, Hu teaches a non-transitory computer readable medium storing a data stream, 
wherein the data stream comprises an encoded index indicating an offset corresponding to a category index of a target chroma sample, wherein the category index is determined based on a first reconstructed value associated with a co-located luma sample and a second reconstructed value associated with the target chroma sample ([0094] filter unit 216 may be configured to determine an offset, and apply the offset to a particular chroma sample being filtered. [0137] In particular, co-located luma samples (and spatial neighbors co-located luma samples) may be used to filter chroma samples. To perform CC-ALF, CC-ALF Cb unit 60 and CC-ALF Cr unit 62 may generate offsets that are added to chroma samples via adders 64 and 66, which may be considered part of the CC-ALFs. In this way, offsets to chroma samples can be defined based on luma information. The offset may add high frequency information a particular chroma sample being filtered based on the luma samples that are spatial neighbors to a co-located luma sample that is co-located relative to the chroma sample being filtered.), and 
Hu does not teach the following limitations, however, in an analogous art, Li teaches wherein the offset is used to adjust a third reconstructed value associated with the target chroma sample ([0094] The input of SAO is the reconstructed samples after DB. The concept of SAO is to reduce mean sample distortion of a region by first classifying the region samples into multiple categories with a selected classifier, obtaining an offset for each category, and then adding the offset to each sample of the category, where the classifier index and the offsets of the region are coded in the bitstream. In HEVC and VVC, the region (the unit for SAO parameters signaling) is defined to be a CTU.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Li and apply them to Hu. One would be motivated as such as to enhance the quality of chroma reconstructed samples (Li: [0225]).

Allowable Subject Matter
Claims 2-8, 10-11, 13-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486